PER CURIAM.
Upon a consideration of the record before us in light of the decisions in Tillman v. Baskin, Fla.1972, 260 So.2d 509, and Hayden, Stone Incorporated v. Van Echteld, Fla.App.1972, 267 So.2d 677, we are of the opinion that the lower court erred in granting defendants’ motion for a directed verdict and entering final judgment thereon. Accordingly, the final judgment is reversed and the cause remanded to the trial court for a new trial, with the further direction that plaintiff be permitted to utilize the books and records of the defendant, Potterfield, Inc., insofar as they pertain to the subject matter of the action.
Reversed and remanded.
WALDEN, CROSS and MAGER, JJ., concur.